JAMES R. FROCCARO, JR.
Attorney at Law
20 Vanderventer Avenue, Suite 103W
Port Washington, NY 11050
telephone: (516) 944-5062
fax: (516) 944-5066
email: JRFESQ61@aol.com

March 11, 2021

BY ECF

Hon. Brian M. Cogan

United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

 

Re: United States v. Dominick Ricigliano
19 Cr 442 (BMC)

Dear Judge Cogan:

This letter is submitted on behalf of defendant Dominick Ricigliano
in anticipation of his sentencing before Your Honor at 10:00 am on
March 25, 2021. For all of the reasons set forth below, | am respectfully
asking Your Honor to sentence Mr. Ricigliano to a 21 month term of
imprisonment in this case.

Notably, the parties agree that Mr. Ricigliano’s case presents no
material factual or legal disputes. Mr. Ricigliano pled guilty pursuant to a
written Plea Agreement with the government to Count Twenty-Eight of
the Indictment charging him with conspiracy to collect one or more
extensions of credit through extortionate means.' The parties’ estimate
of the applicable advisory U.S. Sentencing Guidelines is as follows. A
base offense level of 20 - minus 3 levels for acceptance of responsibility -
minus 1 additional level for participating in the global disposition -
resulting in a total offense level of 16. Because Mr. Ricigliano has no
prior criminal history, he is in Criminal History Category |.? A total
offense level of 16 and a Criminal History Category I, places Mr. Ricigliano
within the 21-27 month advisory prison range under the Guidelines. The
Guidelines estimate provided in the parties’ Plea Agreement is in accord
with the estimate provided to Your Honor by the Probation Department in
the Presentence Investigation Report (“PSR”). See PSR at paragraph 151.

Significantly, the government has also agreed to take “no position”
at sentencing concerning where within the applicable Guidelines range
Mr. Ricigliano’s sentence should fall. As previously stated - | am asking
Your Honor to sentence Mr. Ricigliano to a 21 month prison term - the iow
end of the applicable Guidelines range in his case.

Mr. Ricigliano possesses a number of redeeming qualities. He is by all
accounts a loving son, brother and grandson. | have attached hereto for
Your Honor’s review letters from Mr. Ricigliano’s loved ones. The Court
should also know that Mr. Ricigliano has gainful employment waiting for him
upon his release. A letter confirming this job opportunity is also attached.

In sum, Mr. Ricigliano has truly accepted responsibility for his
conduct, including participating in the global disposition of a very large
criminal case, permitting, of course, the government and Court to
allocate their resources far more efficiently. Mr. Ricigliano has not
attempted to make excuses for his conduct or shift any blame upon
others. He is contrite, remorseful and determined to be a better person.

 

' This was the only charge filed against Mr. Ricigliano in the 31-count
Indictment.

> Mr. Ricigliano, age 31, has never been arrested before.

2
As set forth in the PSR, he has complied with all of the court ordered
conditions of his release since his arrest more than 17 months ago, and

will continue to do so while on any term of supervised release imposed by
this Court.

For all of the foregoing reasons, | respectfully submit that a
sentence of 21 months in prison is sufficient but not greater than
necessary in Mr. Ricigliano’s particular case.

Respectfully submitted
/JRF/
James R. Froccaro, Jr.
JRF: pa

Encls.

cc: Senior USPO Patricia A. Sullivan, by email, w/encls.
March 10, 2021

Honorable Brian M, Cogan
United States District Court
Rastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11291

Dear Judge Cogan,

i write te Your Honor with a very heavy heart on behalf of my son,
Dominick, who is scheduled to be sentenced on March 25, 2021.

Suffice it to say, that | was very upset by the news of Dominick’s
arrest and his conduct, The Dominick I know, however, has.a very
good heart. By way of example, Dominick put his life on hold when my
father - his grandfather - became very ill a number of years ago. He
moved in with my parents to help care for my father - because my
mother was physically umable to care for him on her own. And when my
father passed, he felt bad to leave his grandmother, now age 86 and im
poor health, alone. So, he continued to live in the basement of ber home
to be there for her and assist her. Dominick always takes his
grandmother grocery shopping, to her doctor appointments, and rans
whatever other errands she needs. This has not only been an enormous
“help to bis grandparents, but also a big help te me - for I have not been
well myself - and have been physically unable to help.
I know that Dominick had wanted to get married, but my parents
Issues and now his arrest - has placed his life on hold,

I know that Dominick is very sorry for his involvement. He has
never been in trouble before Your Honor and I know he won't ever be
again. Please be lenient with son.

Sincerely,

Joanne Napolitano
March 9, 2021

Hon. Brian M. Cogan

U.S. District Court

Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Cogan,

1 write on behalf of my son, Dominick Daniel Ricigliano,
who is scheduled to be sentenced by Your Honor on
March 25°,

Dominick has always been a loving and caring son,
grandson and brother. I know that my son is remorseful
for his involvement and that he is more than capable of
being a hard-working and productive member of the
commuinity if given a second chance.

Please be lenient with my son Your Honor.

Thank you.
Sincerely,

YW le

Dominick Thomas Ricigliano
March 10, 2021

Honorable Brian M. Cogan
United States District Court
Bastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Cogan,

I write to Honor on behalf of my brother, Dorninick Ricigliano, in the
hope that you will be lenient with him at sentencing. Dominick has never
been in any kind of trouble before and he possesses a number of very good
quatitics. A short story about my older brother (Dominick is 3 years older
than 1) to follow will illustrate best how I’ve always felt about him.

When we were both vory young boys and on our way home together
from elementary school on the school bus - we were dropped off each day a
number of blocks away from our home and our mother was abways there
waiting for us to arrive. One day, however, our mother got stuck in very
heavy traffic and was nowhere to be found when the bus dropped us off at
our regular stop. I became very upset and started to ery uncontrollably at the
time, But, my brother took me by the hand and assured me that he would
never let anything happen to me - and that everything was going to be alright.
And, of course, everything was alrisht when my mother appeared a number
of minutes later. This is the way I’ve have always felt about my older brother
to this day. oe

Was I very upsct with Dominick after learning of his arrest - of course.
Bat, I love him unconditionally, and know he is very sorry for his
involvcment and that he will pot get into any kind of trouble again.

E
Ifyou could please find it in your heart io be lenient with my brother -
I know that he would noi disappoint.

Thank you.

Sincerely,

Cre
Anthony Ricigliano
 

March 9, 2021

Honorable Brian M. Cogan
U.S. District Court

225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Cogan,

I write on behalf of my boyfriend, Dominick Ricigliano, in anticipation of his
sentencing before Your Honor later this month,

While I know that Your Honor understandably hears about the bad
Dominick has done, you should also know that he done some very good
things as well.

Dominick js a very loving and caring son and grandson. I know because I
have seen it first-hand since we began dating a number of years aga.
Dominick essentially put his life on hold to help care for his ailing
grandparents. First, his maternal grandfather - who unfortunately later
passed - and now his maternal grandmother. He did this mainly because
he cared for them and genuinely wanted to help. But, he also did it to
help his mother - who has been dealing with very serious health issues of
her own.

I had hoped that Dominick and I would be getting married soon and
certainly did not expect this. No one was more upset with Dominick than T
was to learn of his arrest. It obviously came as a real surprise to me, But,
I know that Dominick is truly sorry for his involvement. And I also know
that since his arrest, he has scrupulously complied with each and every
condition of his release on bail and that he would not disappoint me or
embarrass himself - ever again.
 

Please be as lenient as possible with Dominick under the circumstances
Your Honor.

Thank you.

Very truly yours,

Frika Ferraro

Cn, ba ferro -
 

Top Down Consultant LLC 3/10/20
D.B.A, Ridge Capital

To whom It May Concern '

This letter is on behalf of Dominick Ricigifano, Dominick had worked for me from November 2019 up
until March 2020 due to the unfortunate Corona pandemic, which caused our my firm to close for
several months . Dominick was and is a very hard worker and reliable. My firm is back in operation and
we are working with a very short staff at the moment, however as soon as Dominick completes his
obligation with the justice departmant, he will have gainful employment here at Ridge Capital and |
would be happy to have him back. please feel free to contact me at any time.

Michael Senator
ner [CEO 4
(PD. of fh —
{I ete! So, Ss
Office: (929) 419-5058
Cell: (646) 701-2331

Fax: (929) 259-6459

276 79°" Street Brooklyn, NY
i Floor

11209

Office: (929)419-5058
Cell: (646) 7o1-2331
Fax: (929) 259-6459

af Ridge [na

Capital

 

 

 

 

 

 

 

 

 

 
